DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
          The amendments made to claim 18 are sufficient to overcome the objection to the claim and so the objection to claim 18 has been withdrawn. 	
Applicant’s arguments, see Remarks, filed 10/20/2021, with respect to the rejection(s) of claim(s) 11-19 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gelmedov et al. (US 5,762,470; hereinafter Gelmedov) and Yamaguchi et al. (US 4,540,335; hereinafter Yamaguchi).
	
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 16 recites “the recirculation passages are disposed radially alongside the grooves”. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 recites that “the recirculation passages are disposed radially alongside the grooves”. The original application fails to provide support for this limitation and so this is new matter. In paragraph 0038 there is support for the recirculation passages having a forward end that opens upstream from the grooves and a rearward end that opens downstream from the rotor and in paragraph 0039 that there is support for the recirculation passages extending generally axially. For examining purposes any recirculation passage that has a forward end that opens upstream from the grooves and has a rearward end that opens downstream from the rotor was interpreted to read on the claimed invention. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the leading edges" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites that “the recirculation passages are disposed radially alongside the grooves”. It is unclear what is specifically meant by this limitation which renders the claim indefinite. 
Claims 12-15 and 17-19 are rejected for depending upon a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelmedov et al. (US 5,762,470; hereinafter Gelmedov) in view of Yamaguchi et al. (US 4,540,335; hereinafter Yamaguchi). 
Regarding claim 11, Gelmedov (Fig. 1-4) discloses a rotor system (Abstract: Centrifugal Compressor) comprising: a rotor (Col. 2, lines 22-26) with blades (2) that extend to tips, the rotor configured to rotate about an axis in a rotation direction (U), wherein the blades (2) are disposed at a blade angle relative to the axis so that the leading edges are disposed before the trailing edges in the rotation direction (U); a casing fit over the rotor so that the tips are configured to pass proximate the casing when the rotor rotates, the casing configured to channel a flow stream across the rotor, wherein the casing includes a series of grooves (5), wherein the grooves (5) extend into the segments in a radially outward direction relative to the axis, the grooves (5) oriented to extend longitudinally at an acute angle relative to the axis, the acute angle being negative relative to the blade angle and in an opposite direction relative to the axis as compared to the blade angle, to maximize a distance through which the blades (2) traverse the grooves (5), wherein the grooves (5) extend a distance upstream from a leading edge of the blades (2) and over at least a portion of the blade tips so that the blade tips are configured to pass across the grooves (5) when the rotor rotates. Refer to Fig. I and II below. 

    PNG
    media_image1.png
    589
    717
    media_image1.png
    Greyscale

Fig. I. Gelmedov, Fig. 1 (Annotated)

    PNG
    media_image2.png
    313
    669
    media_image2.png
    Greyscale

Fig. II. Gelmedov, Fig. 3 (Annotated)

	Yamaguchi (Fig. 8a-c) teaches a fan with a casing treatment (4) adjacent the tips of the fan blades (2). Yamaguchi (Col. 2, lines 61-68; Col. 3, lines 1-4) teaches that the casing treatment (4) can be embedded into an annular recess in the surrounding casing (3). By forming the casing treatment as separate components from the casing, this would allow for easier maintenance should just the casing treatment need to be replaced if it were damaged. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gelmedov by forming the section which includes the series of grooves as separate components from the casing, as taught by Yamaguchi, in order to produce the predictable result of simplifying maintenance of the casing should the sections forming the grooves be damaged. 
	Regarding claim 15, Gelmedov, as modified, discloses the rotor system of claim 11, wherein Gelmedov (Fig. 1, 2, and 4), as modified, further discloses that the section defines a manifold comprising the grooves (5) and an annular channel (3) connecting with each of the grooves (5). Refer to Fig. III below. 

    PNG
    media_image3.png
    387
    485
    media_image3.png
    Greyscale

Fig. III. Gelmedov, Fig. 1 (Annotated)
	Regarding claim 17, Gelmedov, as modified, discloses the rotor system of claim 11, wherein Gelmedov (Fig. 1-2), as modified, further discloses that the rotor rotates in a rotation direction (U), wherein each groove (5) extends into the casing from an entry to a bottom and is disposed at an incline in the rotation direction so that the entry is offset against the rotation direction relative to the bottom. Refer to Fig. IV below. 

    PNG
    media_image4.png
    209
    383
    media_image4.png
    Greyscale

Fig. IV. Gelmedov, Fig. 2 (Annotated)
	Regarding claim 18, Gelmedov, as modified, discloses the rotor system of claim 11, wherein Gelmedov (Fig. 1-3), as modified, further discloses the rotor has an 
	Regarding claim 19, Gelmedov, as modified, discloses the rotor system of claim 18, wherein Gelmedov (Fig. 1-3), as modified, further discloses that each groove (5) has an upstream end and a downstream end, wherein the upstream end is disposed upstream from the leading edge in the axial direction and the downstream end is disposed between the leading edge and the trailing edge in the axial direction. Refer to Fig. II above. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelmedov et al. (US 5,762,470; hereinafter Gelmedov) in view of Yamaguchi et al. (US 4,540,335; hereinafter Yamaguchi) and further in view of Clemen et al. (US 8,683,811; hereinafter Clemen) and Streit (US 2017/0159667). 
	Regarding claim 16, Gelmedov, as modified, discloses the rotor system of claim 11, but fails to disclose that the casing defines a plurality of recirculation passages that each extend between a first end opening to the flow stream upstream from the rotor and a second end opening to the flow stream downstream from the rotor, wherein the recirculation passages are disposed radially alongside the grooves.
Clemen (Fig. 1; Abstract) teaches a compressor in which air is bled from a downstream stage and is circulated through the surrounding casing and is reintroduced back into the flow at an upstream stage. Clemen (Abstract) teaches that the air is first cooled in a bypass duct prior to being resupplied to the compressor. Clemen (Abstract) 
Clemen fails to explicitly disclose that the circulation passage is formed as a plurality of passages. 
Streit (Abstract; Fig. 3; Paragraph 0006-0007) teaches that an endwall treatment for a compressor of a gas turbine engine which includes recirculating the working fluid to help stabilize the fluid flow. Streit (Paragraph 0027) teaches that multiple passages distributed circumferentially can be used to recirculate the fluid. One having ordinary skill in the art would recognize that by having a plurality of passages this offers the benefit of allowing better control over where the fluid is being reintroduced. So, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gelmedov by using a plurality of recirculation passages, as taught by Streit, in order to better direct where the fluid is being reintroduced. 

Allowable Subject Matter


Claims 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12: 
Closest prior art: Gelmedov et al. (US 5,762,470; hereinafter Gelmedov) and Yamaguchi et al. (US 4,540,335; hereinafter Yamaguchi)
Gelmedov discloses the rotor system. 
Yamaguchi teaches the section comprises a ring made up of the number of segments, the casing defines a cavity into which the ring is fit with the ring having a surface facing the blades and defining a gap between the surface and the blades.
The prior art fails to disclose alone or in combination that the ring defines a plurality of recirculation passages that each extend between a first end opening to the flow stream upstream from the rotor and a second end opening to the flow stream downstream from the rotor, wherein the segments include voids opposite the surface and facing the casings wherein the voids are closed by the casing and the ring, wherein the slots and the plurality of recirculation passages are formed in the ring and spaced from the void by a wall.
Claims 13 and 14 depend upon claim 12 and so have been objected to as well. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275. The examiner can normally be reached M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DMC/Examiner, Art Unit 3745                                                                                                                                                                                                        

/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745